Appellate Case: 21-2133     Document: 010110732250        Date Filed: 08/31/2022       Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                           August 31, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  JEANIE BISCONTE,

        Plaintiff - Appellant,

  v.                                                           No. 21-2133
                                                   (D.C. No. 1:21-CV-00462-KWR-KK)
  SANDIA NATIONAL LABORATORIES;                                  (D.N.M.)
  JOHN MOUNHO, in his individual and
  official capacity; EDWARD SAUCIER, in
  his individual and official capacity,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, MORITZ, and EID, Circuit Judges.
                    _________________________________

       Jeanie Bisconte brought state-law claims for discrimination and retaliation

 against her former employer, Sandia National Laboratories, and two of her managers,

 John Mounho and Edward Saucier.1 The district court first determined that it could

 exercise federal subject-matter jurisdiction over those claims because they arose from

 events that occurred on a federal enclave. But as a result, the district court also

 granted summary judgment for Sandia under the federal-enclave doctrine because



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. But it may be cited for its
 persuasive value. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
        1
          We refer to these three defendants collectively as “Sandia.”
Appellate Case: 21-2133    Document: 010110732250         Date Filed: 08/31/2022    Page: 2



 Bisconte’s claims derived from state law adopted after the enclave’s creation.

 Bisconte appeals the jurisdictional ruling and the disposition of her claims in the

 judgment. We affirm for the reasons below.

                                       Background

       Bisconte worked for Sandia, a national science and engineering laboratory, for

 over a decade as a software systems engineer. Sandia operates predominately on the

 Kirtland Air Force Base, a federal enclave acquired by the United States from New

 Mexico in 1954.2 Sandia also maintains facilities at the Innovation Parkway Office

 Center, which is located outside the enclave. Under the terms of a telecommute

 agreement, Bisconte worked remotely at all times relevant to this suit, performing her

 duties either from her home or the Innovation Parkway Office Center.

       During the initial years of her employment, Bisconte alleges that she

 “advanced greatly in role and responsibility” and received two promotions. App. 15.

 Bisconte asserts that shortly after her second promotion, however, Sandia began

 discriminating against her in various ways. According to Bisconte, she first raised

 concerns with her then-manager and with human resources that she was underpaid

 relative to her male peers, but human resources denied her request for a salary

 increase. Three years later, Bisconte filed another complaint with human resources,

 this time alleging that Mounho, her manager at the time, harassed and discriminated


       2
          As explained more fully later, a federal enclave is property that a state has
 ceded to the federal government and that is subject to Congress’s “exclusive
 legislative authority.” Allison v. Boeing Laser Tech. Servs., 689 F.3d 1234, 1237
 (10th Cir. 2012).

                                             2
Appellate Case: 21-2133    Document: 010110732250       Date Filed: 08/31/2022    Page: 3



 against her; she also generally asserted that Sandia failed to pay and promote women

 on par with men. Bisconte later filed multiple complaints, both internally and with

 New Mexico state agencies, alleging gender discrimination, disability discrimination,

 and retaliation.

        While these complaints were pending, Bisconte met with a medical case

 manager on the base about her disability. According to the case manager’s affidavit,

 Bisconte informed the case manager that she was unable to work because of her

 disability and thus “requested that she be separated from Sandia.” Id. at 34. The case

 manager reported that during the meeting, Bisconte requested disability benefits

 before separation, and Sandia approved her request later that day. After about eight

 months on leave with disability benefits, Bisconte was formally separated from the

 company.3

        Bisconte then sued Sandia in state court, bringing state-law claims for

 violation of the New Mexico Human Rights Act, violation of the New Mexico Fair

 Pay for Women Act, and breach of implied contract. Sandia removed the case to

 federal court, alleging that Bisconte’s claims were subject to federal subject-matter

 jurisdiction because they arose from events that occurred on a federal enclave

 (Kirtland Air Force Base). Repeating its assertion that federal-enclave jurisdiction

 applied, Sandia then moved to dismiss Bisconte’s state-law claims as barred by the



        3
         The parties dispute whether Bisconte was terminated at this point or merely
 removed from payroll after exhausting her disability benefits. Because this dispute is
 not relevant to our disposition, we need not resolve it.

                                            3
Appellate Case: 21-2133    Document: 010110732250        Date Filed: 08/31/2022      Page: 4



 federal-enclave doctrine. See Allison, 689 F.3d at 1237 (explaining that this doctrine

 generally bars claims (1) arising from events on federal enclave and (2) based on

 state law adopted after enclave’s creation). Bisconte responded by moving to remand

 and by opposing Sandia’s motion to dismiss, arguing in both filings that the district

 court lacked federal-enclave jurisdiction because she worked outside the base.

       Addressing the motion to remand first, the district court agreed with Sandia

 that federal-enclave jurisdiction was proper because Sandia’s acts giving rise to

 Bisconte’s claims occurred on the base. When denying Bisconte’s remand motion,

 the district court also converted Sandia’s motion to dismiss into one for summary

 judgment—because the parties’ briefing cited evidence outside the complaint—and

 allowed the parties to submit additional materials on the federal-enclave issue.4

 Based on these new materials, the district court issued a summary-judgment order

 reconsidering whether federal-enclave jurisdiction existed. After concluding that it

 did, the district court held that Bisconte’s state-law claims were barred by the

 federal-enclave doctrine because they were based on state-law causes of action

 recognized after the enclave’s creation. The district court therefore granted summary

 judgment for Sandia and dismissed Bisconte’s claims with prejudice. Bisconte

 appeals.




       4
         The district court did not convert the remainder of Sandia’s motion to
 dismiss, which asserted alternative reasons for dismissal, into a motion for summary
 judgment. And given its ultimate ruling on the federal-enclave issue, the district court
 did not reach these alternative arguments.

                                            4
Appellate Case: 21-2133     Document: 010110732250         Date Filed: 08/31/2022     Page: 5



                                         Analysis

        Bisconte raises two issues on appeal. First, she challenges the district court’s

 conclusion that her claims arose on the base and therefore triggered federal-enclave

 jurisdiction. Second, she argues that even if the district court properly asserted

 jurisdiction over her claims, it improperly disposed of those claims in the judgment.

 We consider those issues in turn.

 I.     Federal-Enclave Jurisdiction

        Whether Bisconte’s claims arose on the base is a jurisdictional issue.5 See Bd.

 of Cnty. Comm’rs v. Suncor Energy (U.S.A.) Inc., 25 F.4th 1238, 1271 (10th Cir.

 2022) (“State-law ‘actions which arise from incidents occurring in federal enclaves

 may be removed to federal district court as a part of federal[-]question jurisdiction.”’

 (quoting Akin v. Ashland Chem. Co., 156 F.3d 1030, 1034 (10th Cir. 1998))), petition

 for cert. filed (U.S. June 8, 2022) (No. 21-1550). We review that issue de novo. Id. at

 1250. To the extent Bisconte’s argument on this jurisdictional issue requires us to

 assess the district court’s summary-judgment decision, we also review that decision

 de novo. See Edmonds-Radford v. Sw. Airlines Co., 17 F.4th 975, 984 (10th Cir.



        5
          We note that the district court addressed this jurisdictional issue twice, first
 in the order denying remand and then again in the summary-judgment order after
 Bisconte submitted additional materials on the issue. Although the district court did
 not explicitly state that it was reconsidering the earlier jurisdictional ruling in its
 summary-judgment order, the substance of the district court’s analysis shows that it
 did just that—it assessed whether Bisconte’s claims arose on the base, which is the
 focus of the parties’ dispute on appeal. Thus, we treat the issue before us as
 jurisdictional, even though it comes to us in an appeal from a summary-judgment
 order.

                                              5
Appellate Case: 21-2133    Document: 010110732250         Date Filed: 08/31/2022    Page: 6



 2021). “Summary judgment is only appropriate ‘if the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a

 matter of law.”’ Id. (quoting Fed. R. Civ. P. 56(a)).

       The jurisdictional issue at the heart of this appeal derives from the

 Constitution’s Enclave Clause, U.S. Const. art. I, § 8, cl. 17, which “empowers

 Congress to exclusively regulate properties acquired from state governments.”

 Allison, 689 F.3d at 1236. Given this exclusive authority, these properties—known as

 federal enclaves—are typically governed by federal law. Id. State law adopted before

 the enclave’s creation also remains in force; but subject to certain exceptions not

 relevant here, state law adopted after the enclave’s creation does not. Id. at 1236–37.

 In line with these principles, federal courts have jurisdiction to adjudicate claims that

 arise from incidents occurring on federal enclaves: this is known as federal-enclave

 jurisdiction. See Suncor, 25 F.4th at 1271; City of Honolulu v. Sunoco LP, 39 F.4th

 1101, 1111 (9th Cir. 2022) (explaining that federal-enclave jurisdiction exists when

 alleged injury “occurred on” or “stemmed from conduct on” enclave). And under

 such jurisdiction, any claims based on state-law causes of action recognized after the

 enclave’s creation are typically barred: this is known as the federal-enclave doctrine.

 Allison, 689 F.3d at 1235.

       Here, Bisconte does not dispute that Kirtland Air Force Base is a federal

 enclave and that the state laws underlying Bisconte’s claims were not adopted until

 after Congress acquired the base in 1954—that is, she does not dispute that the




                                             6
Appellate Case: 21-2133    Document: 010110732250         Date Filed: 08/31/2022    Page: 7



 federal-enclave doctrine would bar her claims. Instead, she argues only that her

 claims did not arise on the base, such that federal-enclave jurisdiction does not exist.

       We recently considered and clarified the standard for whether a claim arose on

 a federal enclave in Suncor, 25 F.4th 1238. There, the plaintiffs asserted state-law

 claims against several fossil-fuel companies for their role in causing climate change.

 Id. at 1248. The companies argued that these claims qualified for federal jurisdiction

 because the plaintiffs alleged that the companies’ worldwide fossil-fuel business

 caused environmental damage over a large geographic area, including property within

 a federal enclave. Id. at 1271. We rejected this “all-encompassing theory,” explaining

 that federal-enclave jurisdiction generally requires that “‘all pertinent events’” take

 place on a federal enclave.6 Id. at 1271–72 (quoting Rosseter v. Indus. Light & Magic,

 No. C 08-04545, 2009 WL 210452, at *1 (N.D. Cal. Jan. 27, 2009)).

       Without the benefit of our recent authority, the district court relied on several

 district-court opinions to conclude that the relevant inquiry is either the place where

 the harm occurred or, in employment cases, “the place where the adverse

 employment decisions were made.” App. 124. Under either approach, the district

 court reasoned, Bisconte’s state-law claims arose on the enclave. Specifically, the



       6
          In Suncor, we also cited authority for the proposition that federal-enclave
 jurisdiction is proper when “all or most” of the pertinent events occurred on the
 enclave. 25 F.4th at 1272 (quoting Mayor of Balt. v. BP, P.L.C., 388 F. Supp. 3d 538,
 565 (D. Md. 2019), aff’d, 952 F.3d 452 (4th Cir. 2020), rev’d on other grounds, 141
 S. Ct. 1532 (2021)). Here, we need not decide whether federal-enclave jurisdiction is
 also proper if “most” pertinent events occur on an enclave because we ultimately
 resolve this appeal based on the all-pertinent-events standard.

                                             7
Appellate Case: 21-2133    Document: 010110732250        Date Filed: 08/31/2022    Page: 8



 district court concluded that the alleged harm occurred on the federal enclave because

 Bisconte submitted her request for disability leave on the base, the computer servers

 hosting Bisconte’s remote work were located on the base, and Bisconte was either

 terminated or resigned during a meeting on the base. And the district court concluded

 that all relevant decision- and policy-making occurred on the base.

       Resisting this conclusion on appeal, Bisconte contends that the location of

 decision-making is only one factor to consider and urges this court to look to the

 place where she experienced the alleged harm—which she contends took place

 outside the enclave given that she worked exclusively off base.7 Bisconte also points

 to evidence that she signed a document terminating her security clearance off the

 base. Sandia, on the other hand, argues that the key inquiry is the location of

 decision-making and maintains that the district court correctly concluded that

 Sandia’s key decisions and administration of relevant policies occurred on the base.




       7
          In support, Bisconte relies on a New Mexico choice-of-law doctrine, lex loci
 delicti commissi—in English, “[t]he law of the place where the tort or other wrong
 was committed.” Lex loci delicti, Black’s Law Dictionary (11th ed. 2019). In the tort-
 law context, this doctrine looks to the place where the wrong occurred, which is the
 “location of the last act necessary to complete the injury.” Torres v. New Mexico, 894
 P.2d 386, 390 (N.M. 1995) (quoting Wittkowski v. New Mexico, 710 P.2d 93, 95
 (N.M. Ct. App. 1985)). We question whether it is appropriate to apply a state choice-
 of-law doctrine in this context, especially given that the federal-enclave doctrine
 itself operates as a choice-of-law doctrine. Allison, 689 F.3d at 1235 (“Federal[-]
 enclave doctrine operates as a choice[-]of[-]law doctrine that dictates which law
 applies to causes of action arising on [federal enclaves].”). In any event, we need not
 decide the relevancy of state choice-of-law doctrines in the federal-enclave context
 because, as we will explain, our recent precedent provides sufficient guidance to
 resolve this appeal.

                                            8
Appellate Case: 21-2133    Document: 010110732250        Date Filed: 08/31/2022    Page: 9



       We need not delve too deeply into the nuances of this dispute because it is

 clear from our review of the record that all pertinent events occurred on the Kirtland

 Air Force Base. See Suncor, 25 F.4th at 1271. And here, in this employment case, the

 pertinent events are Sandia’s alleged acts of misconduct that gave rise to Bisconte’s

 claims. See Allison, 689 F.3d at 1235 (noting that plaintiff’s employment retaliation

 claims “arose from conduct on Kirtland Air Force Base” (emphasis added)); Sunoco,

 39 F.4th at 1111 (explaining that federal-enclave jurisdiction exists when plaintiff’s

 alleged injury “occurred on” or “stemmed from conduct on a federal enclave”

 (emphasis added)). Specifically, Bisconte’s complaint confirms that the alleged

 misconduct that gave rise to her injury is Sandia’s failure to pay and promote women

 on par with men, retaliation for reporting misconduct, discrimination and termination

 based on gender and disability, and breach of internal policies designed to protect

 employees from discrimination and retaliation. As the district court determined, these

 alleged acts of misconduct occurred on a federal enclave because they involved

 actions taken, decisions made, and policies developed by Sandia’s managers and

 executives who worked on the Kirtland Air Force Base.8

       We emphasize that our inquiry centers on the location of all pertinent events.

 See Suncor, 25 F.4th at 1271. Thus, we do not consider minor facts that are tangential

 to Bisconte’s claims, such as the location of computer servers, the location where


       8
         Although the district court did not have the benefit of Suncor, the district
 court’s analysis shows that it considered the location of all pertinent events—that is,
 the location where Sandia’s alleged acts of misconduct giving rise to Bisconte’s
 claims occurred.

                                            9
Appellate Case: 21-2133    Document: 010110732250        Date Filed: 08/31/2022     Page: 10



  Bisconte surrendered her security clearance, or the location of any other stray event.

  Simply put, these facts are not pertinent because they do not relate to conduct that

  gave rise to Bisconte’s employment-law claims. See Allison, 689 F.3d at 1235. Nor is

  it pertinent that Bisconte experienced her injury outside the base. Rather, the

  pertinent event here is the conduct from which those injuries allegedly stemmed—

  conduct that occurred on the base. See id.; Sunoco, 39 F.4th at 1111. For these

  reasons, we hold that the district court properly exercised federal-enclave jurisdiction

  over Bisconte’s state-law claims. And because those claims undisputedly depend on

  state law adopted after the enclave’s formation, the federal-enclave doctrine bars

  them.9 See Allison, 689 F.3d at 1235.

  II.   Disposition of Bisconte’s Claims

        Bisconte next argues that the district court erred by not expressly limiting its

  judgment to her state-law claims. Bisconte acknowledges that the district court’s

  summary-judgment order includes such a limitation, but she contends that the

  accompanying judgment does not similarly limit the scope of dismissal. Specifically,

  Bisconte observes that the judgment dismisses “all claims” against Sandia, and she




        9
           In her reply brief, Bisconte notes that Sandia cites New Mexico law in its
  policies and procedures, which she asserts should foreclose application of the federal-
  enclave doctrine. Bisconte waived this argument by failing to raise it in her opening
  brief. See Singh v. Cordle, 936 F.3d 1022, 1041 n.6 (10th Cir. 2019). Even if we
  considered this argument, however, we would not deem it relevant to our analysis for
  the reasons explained above.

                                            10
Appellate Case: 21-2133     Document: 010110732250         Date Filed: 08/31/2022     Page: 11



  asserts that such broad language bars her from asserting potentially viable federal

  claims in the future. App. 131.

        This argument is unpersuasive. As Bisconte herself observes, the district

  court’s opinion expressly limits dismissal to her state-law claims, and the judgment

  merely effects such disposition. Indeed, the judgment specifically references the

  district court’s opinion and limits disposition to all claims asserted in “this action.”

  Id. Because Bisconte asserted only state-law claims in this action, which were the

  only claims addressed in the district court’s decision, the judgment does not dispose

  of unasserted federal claims.10 Thus, we see no error in the district court’s

  judgment.11

        Relatedly, and as a final matter, Bisconte maintains that the district court’s

  failure to limit the judgment to her state-law claims may prevent her from asserting

  federal claims in the future on the grounds of issue or claim preclusion. But to the

  extent Bisconte seeks a decision from this court as to whether issue or claim

  preclusion would bar her potential federal claims, that question is not ripe for review

  because it is contingent on Bisconte asserting federal claims in the future and a court



        10
            Because Bisconte’s argument fails on the merits, we need not address
  Sandia’s alternative argument that Bisconte waived this argument by not raising it in
  the district court.
         11
            In her opening brief, Bisconte also argued that dismissal with prejudice
  violated her due-process and equal-protection rights. But in her reply brief, she
  conceded that this argument “is not properly before the [c]ourt for appeal.” Rep. Br.
  6. We therefore treat this issue as abandoned and do not address it. See Helm v.
  Kansas, 656 F.3d 1277, 1287 n.8 (10th Cir. 2011) (refusing to consider claim that
  party abandoned on appeal).

                                              11
Appellate Case: 21-2133    Document: 010110732250        Date Filed: 08/31/2022     Page: 12



  dismissing them on preclusion grounds. See Wyoming v. Zinke, 871 F.3d 1133, 1142

  (10th Cir. 2017) (“A claim is not ripe for adjudication if it rests upon contingent

  future events that may not occur as anticipated, or indeed may not occur at all.”

  (quoting Farrell-Cooper Mining Co. v. U.S. Dep’t of Interior, 728 F.3d 1229, 1238

  (10th Cir. 2013))).

                                        Conclusion

        Because all pertinent events giving rise to Bisconte’s state-law claims occurred

  on the Kirtland Air Force Base, the district court properly exercised federal-enclave

  jurisdiction. And because those claims rely on state law adopted after the enclave was

  created, they are barred by the federal-enclave doctrine. For this reason, we affirm

  the district court’s decision granting summary judgment to Sandia. We also conclude

  that the district court properly disposed of Bisconte’s state-law claims.


                                              Entered for the Court


                                              Nancy L. Moritz
                                              Circuit Judge




                                             12